Citation Nr: 0720906	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-41 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to a monthly apportionment of the veteran's VA 
compensation benefits on behalf of his estranged wife.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  The appellant is the veteran's estranged 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 administrative decision, in 
which the RO denied the appellant's claim for an 
apportionment of the veteran's VA benefits.  The appellant 
filed a notice of disagreement (NOD) in October 2002, and the 
RO issued a statement of the case (SOC) in October 2004.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in December 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran receives $2,287 per month in VA compensation 
benefits.

3.  The veteran pays the appellant's mortgage, which is 
$665.00 per month, as well as pays his and the appellant's 
Federal tax arrearage, which is $125.00 per month.

4.  The veteran is reasonably discharging his responsibility 
for the appellant's support.





CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
compensation benefits on behalf of his estranged wife are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5307 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.450, 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that a claim for a special 
apportionment is a "contested claim" and is subject to 
special procedural regulations as set forth in 38 C.F.R. §§ 
19.100, 19.101, 19.102 (2006).  All interested parties will 
be specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the rights and time limit for initiation of an appeal, as 
well as hearing and representation rights.  38 C.F.R. § 
19.100.  Initially, the Board notes that it appears that 
contested claim procedures have been followed in this appeal, 
and that there is no evidence or allegation that such 
procedures have not been followed.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Regarding notice to the appellant, in the October 2002 
administrative decision on appeal, the RO notified the 
appellant of the reasons for the denial of her claim and the 
evidence necessary to substantiate a claim for an 
apportionment.  After issuance of the decision, and 
opportunity to respond, the October 2004 SOC reflects 
readjudication of the claim after issuance of such notice.  
Thus, the appellant is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or supplemental SOC (SSOC), is sufficient 
to cure a timing defect). 

The Board points out that, while he appellant has not been 
notified of the evidence that VA is responsible to submit and 
the evidence that she is responsible to submit, or explicitly 
notified to furnish evidence in her possession, on these 
facts, such omission is harmless.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board lacks authority 
to consider harmless error).  The claims file reflects that 
the appellant has submitted evidence in support of her claim, 
to include financial information, and the appellant had an 
informal conference with a Decision Review Officer (DRO) in 
September 2004.  Given these facts, and in light of the 
nature of her claim,  the Board finds that the appellant has, 
effectively, been put on notice to provide any evidence that 
is her responsibility to submit and to provide any evidence 
in her possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain all relevant records pertinent to the matter on 
appeal.  Pertinent evidence associated with the claims file 
consists of the appellant's and veteran's income and expenses 
as well as canceled checks and other bills, statements made 
by the appellant and the veteran, and the appellant's 
September 2004 informal DRO conference report.  There is no 
indication that are existing records pertinent to the claim 
that are outstanding, or that any other action to obtain any 
additional information needed to adjudicate the claim is 
required.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Thus, any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

All or any part of a veteran's compensation may be 
apportioned if the veteran's spouse is not residing with him 
and the veteran is not reasonably discharging his 
responsibility for the spouse's support.  38 U.S.C.A. § 5307; 
38 C.F.R. §§ 3.450, 3.452.  It is not necessary for an 
apportionment claimant to establish the existence of hardship 
in order to obtain an apportionment under this provision.  
See Hall v. Brown, 5 Vet. App. 294 (1993).  

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned between the veteran 
and his dependents as long as such apportionment would not 
cause undue hardship to other persons in interest, including 
the veteran.  38 C.F.R. §§ 3.451, 3.453.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that the appellant's 
entitlement to receive a monthly apportionment of the 
veteran's VA compensation benefits has not been established.

In this case, the parties agree that they have been living 
separately but continue to be legally married.  The record 
does not indicate and the parties have not alleged that they 
have any obligation to support any other dependents.

The veteran's monthly VA disability compensation award totals 
$2,287.  He also receives $223 per month from his retirement 
pension plan.  The appellant receives $854 per month from her 
retirement pension.

The veteran has alleged that he supports the appellant by 
paying $641 for the appellant's mortgage, $75 for the 
appellant's house insurance, and $200 for the appellant's 
heating and air conditioning.  However, the veteran submitted 
canceled checks for his mortgage payments that show he pays 
$665 per month for the mortgage.  He also submitted canceled 
checks for an Internal Revenue Service (IRS) bill that 
totaled $125 per month, which he states that he pays for his 
and his spouse's income tax arrearage.  On the basis of the 
foregoing, the Board finds that the veteran has substantiated 
a total of $790 per month ($665 for mortgage and $125 for 
IRS) that he provides in support of the appellant.

In a December 2002 letter, the appellant asserted that she 
had not received any financial support from the veteran, and 
in a November 2002 statement, she stated that the payments 
for her mortgage and house insurance were past due.  She also 
stated that the veteran mailed the money order late, which 
caused her to accrue late fees for her mortgage.  The 
appellant submitted bills for her mortgage, house insurance, 
and utilities that showed late charges for her mortgage of 
$205.71 as of October 2002.  However, during her September 
2004 DRO informal conference, she stated that there was no 
recent change in her financial situation, to include income 
and expenses, and that the veteran continued to provide 
mortgage payments.  She indicated her concern about what 
might happen if the veteran failed to voluntarily make such 
contributions in the future.

The Board is not unsympathetic to the appellant's concern 
that she may have financial problems in the future if the 
veteran decides not to continue payments for her mortgage and 
IRS bill.  However, based on the current record, the Board is 
unable to find that the veteran is not reasonably discharging 
his responsibility to the appellant, as he is paying $790 per 
month for the mortgage and IRS bills.  In addition, the 
appellant has agreed that the veteran continues to make such 
payments on a monthly basis.  Moreover, the Board notes that 
if the veteran discontinues his support for the appellant in 
the future, the appellant is free to submit a claim for 
apportionment at that time.  However, based on the current 
evidence of record, the Board finds that an apportionment of 
the veteran's VA benefits on behalf of the appellant is not 
warranted.

For all the foregoing reasons, the appellant's claim for 
apportionment of the veteran's VA benefits must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the evidence 
simply does not support the request for apportionment, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A monthly apportionment of the veteran's VA compensation 
benefits on behalf of his estranged wife is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


